DETAILED ACTION
This office action is in response to the amendment filed on July 20, 2021. Claims 1-12 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunil Chacko on September 9, 2021.
The application has been amended as follows: 
In the claims:


Claims 13-32 (Cancelled). 


Claims 13-32 were previously withdrawn and now have been officially cancelled thereby placing the application in better condition for allowance. 

Response to Arguments
Applicant’s arguments, see pages 9-11, filed July 20, 2021, with respect to amended claim 1 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a vacuum cleaner. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a damper positioned in an interior of the second body, wherein the damper is configured to close a channel to the extension pipe while a fan motor of the second cleaner module is not driven, and configured to open the channel to the extension pipe while the fan motor of the second cleaner module is driven, together in combination with the rest of the limitations of the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723